DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the amendment of 11/09/2021. All changes made to the claims have been entered. Accordingly, Claims 1, 3-4, 6-7, 10, 19, 24, 26-27, 29-30, 33, 42, 47-48 are currently pending in the application. 

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-4, 6-7, 10, 19, 24, 26-27, 29-30, 33, 42, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0207731), in view of Yerramalli (US 2018/0124790).

Regarding claim 1, 24, Park discloses a wireless communication method (a method for performing uplink transmission by a UE (comprising a RF unit and a processor, [0729] and figure 15) in a wireless communication system includes: receiving SRS resource configuration information from a base station, abstract and [0524]-[0531]), comprising:
receiving, by a terminal device from a network device, trigger signaling for triggering an aperiodic Sounding Reference Signal (SRS) (the UE may perform the aperiodic SRS transmission when the aperiodic type of SRS resource is configured…the UE may be designated to transmit the SRS of which SRS resource (e.g., an SRS resource index or ID) in the DCI triggering the SRS transmission, [0552] and [0664] and [0520]);
(“Type 2 SRS resource” separated/distinguished from “Type 1 SRS resource” described above may be configured to the UE and When the UE is defined/configured to transmit the SRS port(s) to which the same specific (analog) beam is applied in one SRS resource, this may correspond to the case where Type 1 resource is configured to the UE…On the contrary, when the UE is defined/configured to transmit SRS port(s) to which different specific (analog) beams are applied in one SRS resource, this may correspond to the case where the Type 2 SRS resource is configured to the UE, [0516] and [0525]-[0531]), wherein the plurality of aperiodic SRS types comprises a first aperiodic SRS type or a second aperiodic SRS type supported by the terminal device (“Type 2 SRS resource” separated/distinguished from “Type 1 SRS resource”, [0516] and [0525]-[0531] and [0016] and [0552] and [0353] and [0359]), and wherein the first aperiodic SRS type is used to determine at least one of a transmitting beam for an uplink signal or a receiving beam of the network device for an uplink signal (the “Type 2 SRS resource” is configured, for example, to determine a specific preferred (analog) (Tx/Rx) beam direction for UL beam management, [0516] and [0594] and [0724] and [0013]) and the second aperiodic SRS type is used to obtain scheduling information for an uplink signal (classified/distinguished into “Type 1 SRS resource “. It can be seen that the specific SRS resource may be configured for achieving fast link adaptation for UL data scheduling and two different types of SRS resources are defined…That is, type 1 for UL LA (link adaptation), [0513] and [0593]-[0594] and [0724] and [0204] and [0628] and [0013]);
(the UE may be designated to transmit the SRS of which SRS resource (e.g., an SRS resource index or ID) in the DCI triggering the SRS transmission and When the UE is defined/configured to transmit the SRS port(s) to which the same specific (analog) beam is applied in one SRS resource, this may correspond to the case where Type 1 resource is configured to the UE…On the contrary, when the UE is defined/configured to transmit SRS port(s) to which different specific (analog) beams are applied in one SRS resource, this may correspond to the case where the Type 2 SRS resource is configured to the UE, [0552] and [0516] and [0525]-[0531]); and
transmitting, by the terminal device, the aperiodic SRS to the network device based on at least one of a determined resource or a determined transmission scheme (the UE is defined/configured to transmit the SRS port(s) and the UE may be designated to transmit the SRS of which SRS resource in the DCI triggering the SRS transmission, [0525]-[0526] and [0552]).

	Park however does not clearly disclose determining, by the terminal device according to the determined aperiodic SRS type, at least one of a resource or a transmission scheme for transmitting the aperiodic SRS. In a similar field of endeavor, Yerramalli discloses determining, by the terminal device according to the determined aperiodic SRS type, at least one of a resource or a transmission scheme for transmitting the aperiodic SRS (receiving a SRS trigger from the serving base station, the SRS trigger comprising an indication of an SRS waveform type…transmitting an SRS, the SRS mapped to resources of the shared radio frequency spectrum band based at least in part on the SRS waveform type ([0027] and [0144]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of	having a terminal determine resources for transmitting the SRS based upon an indication of an SRS type in a trigger message as disclosed by Yerramalli into the method comprising a UE performing aperiodic SRS transmission in which “Type 2 SRS resource” is separated/distinguished from “Type 1 SRS resource” as disclosed by Park in order to improve the system and flexibly indicate resources for SRS transmission, such as via a SRS type in a SRS trigger. 

	
Regarding claim 3, 26, Park discloses wherein a resource for the first aperiodic SRS type is different from a resource for the second aperiodic SRS type; or a transmission scheme for the first aperiodic SRS type is different from a transmission scheme for the second aperiodic SRS type; or a resource for the first aperiodic SRS type is different from a resource for the second aperiodic SRS type and a transmission scheme for the first aperiodic SRS type is different from a transmission scheme for the second aperiodic SRS type (“Type 2 SRS resource” separated/distinguished from “Type 1 SRS resource” and When the UE is defined/configured to transmit the SRS port(s) to which the same specific (analog) beam is applied in one SRS resource, this may correspond to the case where Type 1 resource is configured to the UE…On the contrary, when the UE is defined/configured to transmit SRS port(s) to which different specific (analog) beams are applied in one SRS resource, this may correspond to the case where the Type 2 SRS resource is configured to the UE, [0516] and [0525]-[0531]). 
Regarding claim 4, 27, Park discloses wherein the aperiodic SRS with the first aperiodic SRS type is transmitted through a plurality of beams (On the contrary, when the UE is defined/configured to transmit SRS port(s) to which different specific (analog) beams are applied in one SRS resource, this may correspond to the case where the Type 2 SRS resource is configured to the UE, [0516] and [0525]-[0531]); or 
the aperiodic SRS with the second aperiodic SRS type is transmitted through a single beam (When the UE is defined/configured to transmit the SRS port(s) to which the same specific (analog) beam is applied in one SRS resource, this may correspond to the case where Type 1 resource is configured to the UE, [0516] and [0525]-[0531]); or 
the aperiodic SRS with the first aperiodic SRS type is transmitted through a plurality of beams and the aperiodic SRS with the second aperiodic SRS type is transmitted through a single beam (“Type 2 SRS resource” separated/distinguished from “Type 1 SRS resource”, [0516] and [0525]-[0531]).
Regarding claim 6, 29, Park discloses wherein one transmission of the aperiodic SRS with the first aperiodic SRS type is performed through a single antenna port (one or more SRS port(s) may be configured in one Type 2 SRS resource, [0518] and [0531] and [0526]); or
(A set of one or more ‘SRS’ port(s) may be configured within Type 1 SRS resource and a specific analog beam direction is commonly applied to the ‘set of SRS port(s)’ configured in a specific Type 1 SRS resource, [0514]-[0515] and [0525]); or
one transmission of the aperiodic SRS with the first aperiodic SRS type is performed through a single antenna port and one transmission of the aperiodic SRS with the second aperiodic SRS type is performed through a plurality of antenna ports ([0518] and [0531] and [0526] and [0514]-[0515] and [0525]).
Regarding claim 7, 30, Park discloses wherein the aperiodic SRS with the first aperiodic SRS type is transmitted multiple times (the UE may be configured to repeatedly transmit the SRS in multiple OFDM symbols (or specific sub-time units) for receiving beam scanning of the base station and the UE may be allowed/configured to apply another (analog) Tx beam together when specific SRS port(s) configured in the corresponding SRS resource are transmitted at different time instances, [0522] and [0530] and [0371] and [0526]); or 
the aperiodic SRS with the second aperiodic SRS type is transmitted one time (“the same specific (analog) Tx beam should be applied to multiple SRS ports that are transmitted at least at the same time instance in one specific configured SRS resource” and same specific (analog) beam is applied in one SRS resource, this may correspond to the case where Type 1 resource is configured to the UE, [0530] and [0525]); or 
[0522] and [0530] and [0371] and [0526]-[0526]). 
Regarding claim 10, 33, Park discloses wherein the determined transmission scheme comprises at least one of:
a beam used to transmit the aperiodic SRS; a number of beams used to transmit the aperiodic SRS; an antenna port used to transmit the aperiodic SRS; a number of antenna ports used to transmit the aperiodic SRS; or a number of times for which the aperiodic SRS is transmitted (When the UE is defined/configured to transmit the SRS port(s) to which the same specific (analog) beam is applied in one SRS resource, this may correspond to the case where Type 1 resource is configured to the UE…On the contrary, when the UE is defined/configured to transmit SRS port(s) to which different specific (analog) beams are applied in one SRS resource, this may correspond to the case where the Type 2 SRS resource is configured to the UE, [0516] and [0525]-[0531] and [0518] and [0514] and [0522] and [0530] and [0371]).
Regarding claim 19, 42, Park discloses wherein the trigger signaling is carried through Downlink Control Information (DCI) or Media Access Control (MAC) signaling (such indication may be delivered by L2 (MAC CE) or by an aperiodic SRS trigger (e.g., DCI), [0664] and [0552] and [0520]).

 However in a similar field of endeavor, Yerramalli discloses determining the aperiodic SRS type according to an SRS type indication in the trigger signaling (receiving a SRS trigger from the serving base station, the SRS trigger comprising an indication of an SRS waveform type…transmitting an SRS, the SRS mapped to resources of the shared radio frequency spectrum band based at least in part on the SRS waveform type ([0027] and [0144]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of	having a terminal determine resources for transmitting the SRS based upon an indication of an SRS type in a trigger message as disclosed by Yerramalli into the method comprising a UE performing aperiodic SRS transmission in which “Type 2 SRS resource” is separated/distinguished from “Type 1 SRS resource” as disclosed by Park in order to improve the system and flexibly indicate an SRS type for resources for SRS transmissions, such as via a SRS type in a SRS trigger. 

Allowable Subject Matter
Claim 48 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-7, 10, 19, 24, 26-27, 29-30, 33, 42, 47-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It should further be noted that Applicant submits that Park fails to disclose that the SRS resource is used to obtain scheduling information for an uplink signal or determining a transmitting beam for an uplink signal or a receiving beam of the network device for an uplink signal (remarks page 9). Examiner however respectfully disagrees as Park discloses of “Type 1 SRS resource” and that the specific SRS resource be configured for achieving fast link adaptation for UL data scheduling ([0513] and [0594] and [0724] and [0013]) and that an SRS is used for channel quality measurement to perform uplink frequency-selective scheduling ([0204]) and that SRS resources (for CSI acquisition/link adaptation) are configured ([0628] and [0724]). Examiner thus correlates “Type 1 SRS resource” used for link adaptation/CSI acquisition for UL data scheduling to “the second aperiodic SRS type used to obtain scheduling information for an uplink signal”. Park further discloses “Type 2 SRS resource” is configured to determine/change/configure/indicate a specific (TX/RX) beam direction for UL beam management ([0516] and [0594] and [0724] and [0013]) in which Examiner correlates to “the first aperiodic SRS type used to determine at least one of a transmitting beam for an uplink signal or a receiving beam of the network device for an uplink signal”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kazmi et al. (US 2018/0019857) disclosing CSI measurements performed by the UE are used for scheduling, link adaptation etc. by the network ([0052])

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473